Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Kasmierski on 02/26/2021.

The application has been amended as follows: 
1. (ALLOWED as AMENDED) A computer-implemented method for analysis of at least one
sample of a body fluid, the body fluid comprising at least one analyte, by which analysis a
concentration c of the analyte is derived, the method comprising the following steps:
a) using a detector to obtain a plurality of measurement values derived from a
detection reaction created by contacting at least one sample of a body fluid from a subject with at
least one test substance wherein the detection reaction is influenced by a concentration c of an
analyte to be detected and at least one disturbance variable Y in the at least one sample of the
body fluid, the detection reaction detected by the detector, the detector in communication with an
analytic computer comprising a processor and a memory;
b) using the processor configured to analyze the at least one sample of the body fluid
by the following steps:
recording at the memory, the plurality of measurement values by monitoring a
time development of at least one measurement value indicating a progress of the
detection reaction of the at least one test substance and the at least one sample of the
body fluid, and providing at least one measurement curve F(t) which contains the time
development of the plurality of the measurement values, wherein the measurement values
contained in the measurement curve are acquired at differing points in time, wherein the
measurement curve has at least one evaluation part having an exponential characteristic,
wherein the detection reaction is influenced by a concentration c of an analyte to be
detected in the at least one sample of the body fluid and at least one disturbance variable
Y, and wherein the processor includes one or more software components configured to
record the plurality of measurement values by
c) deriving an end value of the measurement curve provided in step b), wherein the
end value forms a first variable x1;

by taking into account the exponential characteristic of at least the evaluation part of the
measurement curve, wherein the fit parameter forms at least one second variable x2; and
e) deriving the concentration c of the analyte by using at least one multivariate
evaluation algorithm, the multivariate evaluation algorithm combining the first variable x1
provided by step c) and the second variable x2 provided by step d).

Claims 2-20 are ALLOWED.

Claim 21 is CANCELED.

Claim 22 (ALLOWED as AMENDED)

 An evaluation device for analyzing at least one sample of a body fluid, the evaluation device comprising at least one evaluation unit in communication with a processorconfigured to perform  a method for analysis of at least one sample of a body fluid, the body fluid comprising at least one analyte, by which analysis a concentration c of the analyte is derived, the method comprising:
a)	using a detector to obtain a plurality of measurement values derived from a detection reaction created by contacting at least one sample of a body fluid from a subject with at least one test substance wherein the detection reaction is influenced by a concentration c of an analyte to be detected and at least one disturbance variable Y in the at least one sample of the body fluid, the detection reaction detected by the detector, the detector in communication with an analytic computer comprising the processor and a memory;
b)	using the processor configured to analyze the at least one sample of the body fluid by the following steps:
recording at the memory, the plurality of measurement values by monitoring a time development of at least one measurement value indicating a progress of the detection reaction of the at least one test substance and the at least one sample of the body fluid, and providing at least one measurement curve F(t) which contains the time development of the plurality of the measurement values, wherein the measurement values contained in the measurement curve are acquired at differing points in time, wherein the measurement curve has at least one evaluation part having an exponential characteristic, wherein the detection reaction is influenced by a concentration c of an analyte to be detected in the at least one sample of the body fluid and at least one disturbance variable Y, and wherein the processor includes one or more software components configured to record the plurality of measurement values by 
c)	deriving an end value of the measurement curve provided in step b), wherein the end value forms a first variable x1; 
d)	deriving at least one fit parameter from the measurement curve provided in step b) by taking into account the exponential characteristic of at least the evaluation part of the measurement curve, wherein the fit parameter forms at least one second variable x2; and
e)	deriving the concentration c of the analyte by using at least one multivariate evaluation algorithm, the multivariate evaluation algorithm combining the first variable x1 provided by step c) and the second variable x2 provided by step d). 


Claim 23 is CANCELED.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art has failed to disclose or reasonably suggest the method as Claimed and shown above in Claim 1 & 22.  Specifically, the prior art does not teach of the processor and software components being structurally configured with the claimed requirements/and equations using the exponential characteristic, the fit parameter, the disturbance variable(as defined in the instant spec), and also the time dependent reaction of a test substance a body fluid sample to detect analyte concentration.
101 was dropped based on prior discussion/ consultation with SPE’s Jill Warden and Lyle Alexander.
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797